—In an action to recover benefits paid under a policy of insurance, the defendants Mercedes-Benz of North America, Inc., and Rallye Motors, Inc., appeal from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated November 14, 2000, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them (see, Derdiarian v Felix Contr. Co., 51 NY2d 308, 315). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.